Citation Nr: 9934870	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  92-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ear 
disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from September 1944 to 
November 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico which denied reopening of the 
appellant's claim of entitlement to service connection for a 
bilateral ear disorder.  This issue of entitlement to service 
connection was initially denied by the RO as not proximately 
due to or the result of service in a rating decision issued 
in September 1947; notice of the denial was sent that same 
month and the appellant did not timely file an appeal.  

The RO subsequently denied reopening of the claim in a rating 
decision issued in November 1990; the Board issued a decision 
in September 1993 in which that rating decision denying the 
reopening the claim was affirmed.  The appellant was notified 
of the Board decision and did not appeal.  Therefore the 
September 1993 Board decision represents the last final 
decision on any basis.  The appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the September 1993 Board decision.  Evans v. 
Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 6 Vet. App. 
523 (1994).

The Board notes that the appellant was scheduled for a Travel 
Board hearing at the RO in March 1999.  The appellant 
submitted a written statement to the RO that same month in 
which he asked that his scheduled Travel Board hearing be 
canceled and that his case proceed on the evidence of record, 
including three statements submitted by his relatives, dated 
in March 1999.  Since the appellant has withdrawn in writing 
his request for a hearing before the Board at the RO, there 
are no outstanding hearing requests at this time. Therefore, 
the Board may proceed to address the issue on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The last final decision which addressed the reopening of 
the appellant's claim of entitlement to service connection 
for a bilateral ear disorder on any basis was the Board 
decision of September 1993.  The appellant was notified of 
that decision in that same month and did not timely complete 
the procedural steps required for an appeal.

3.  Evidence received subsequent to the September 1993 Board 
decision which denied the reopening of the appellant's claim 
of entitlement to service connection for a bilateral ear 
disorder is cumulative and redundant and does not, when 
viewed with the other evidence on file, bear directly and 
substantially upon the specific matter under consideration, 
nor is it so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the September 1993 Board 
decision which denied the reopening of the appellant's claim 
of entitlement to service connection for a bilateral ear 
disorder is not new and material.  Therefore, the claim for 
service connection for a bilateral ear disorder is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1999); Evans v. Brown, 9 Vet. 
App. 273 (1996); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the Court has held that the new and material 
evidence necessary in order to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

As previously noted, the Board issued a decision, in 
September 1993, in which the reopening of the appellant's 
claim of entitlement to service connection for a bilateral 
ear disorder was denied.  The evidence of record before the 
Board at that time included the appellant's service medical 
records; a July 1947 application for disability compensation; 
an August 1947 request for Army information pertaining to 
medical treatment during service and the reason for discharge 
from service; and reports of VA hospitalizations at St. 
Luke's Memorial Hospital, dated in June 1947, and August 
1947; and a report of VA hospitalization at San Patricio 
hospital, dated from August to September of 1947.  

The evidence considered by the Board also included a November 
1947 report of contact; an undated letter from a physician at 
St. Luke's Memorial Hospital received by the RO in August 
1986; an application for benefits received in August 1986; an 
October 1986 report of VA examination; private treatment 
records, dated from September 1984 to June 1991, from the 
Valentin Tricoche Diagnostic and Treatment Center; four lay 
statements dated in September 1990; private physicians 
statements dated in April 1991 and August 1991; and a 
transcript of the appellant's August 1991 RO personal hearing 
testimony.  

At the appellant's personal hearing, he related the events 
during which he was treated for pain, itching and suppuration 
for approximately seven days prior to separation from active 
service.  See Hearing Transcript pp. 4-6 and 14-15.  The 
remainder of his testimony related to post-service treatment 
received for his ear disorder and the day-to-day problems 
associated with that disorder.

The evidence submitted by the appellant after the September 
1993 Board decision became final consists of a VA Form 21-526 
submitted in August 1995; written statements submitted by the 
appellant; and March 1999 written statements from two of the 
appellant's brothers and another one from a cousin.  The 
appellant asserted in his application for benefits and his 
Notice of Disagreement and VA Form 9 that he incurred a 
bilateral ear disorder involving infection with subsequent 
hearing loss while he was on active duty in the Army.  

In the third party statements, one brother stated that the 
appellant did not suffer from an ear condition prior to 
service, while the other brother stated that the appellant 
did not have any hearing problem and was in perfect physical 
condition when he entered service.  The appellant's cousin 
stated that the appellant never had any health problems at 
the time he entered service and that he started suffering 
from an ear condition due to the Army.

The Board notes that the medical evidence of record does not 
appear to include a medical opinion as to the etiology of the 
appellant's bilateral ear disorder.  There is no medical 
opinion stating that the appellant's chronic otitis media or 
his hearing loss are directly related or indirectly related 
to any incident or occurrence of the appellant's service.

The Board has considered each item of evidence which has been 
added to the record since the September 1993 Board decision 
to determine if it meets the test of being new and material.  
The Board finds that the assertions of the appellant that his 
bilateral ear disorder began while he was in the Army are not 
competent medical evidence with regard to the issue of 
whether his current ear disorder(s) is/are etiologically 
related to any incident of service.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Grottveit v. Brown 5 Vet. App. 91, 92-93 
(1993).  Furthermore, the appellant lacks the medical 
expertise to enter a medical judgment as to any relationship 
between the onset of his bilateral ear disorder and any in-
service incident.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Likewise, any statement of the appellant's relatives 
as to the etiology of the appellant's bilateral ear disorder 
is also insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that the appellant's written 
statements, and the written statements of his relatives, are 
cumulative evidence.  

Moreover, the appellant's written statements tended to 
restate contentions that were on file at the time of the 
prior denial.  The written statements of the appellant's 
relatives also iterate previous evidence of record and are 
thus cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Consequently, the evidence presented since the September 1993 
Board decision is not new and material and the appellant's 
claim as to service connection for a bilateral ear disorder 
is not reopened.  Furthermore, the use of the doctrine of 
reasonable doubt is inapplicable to issues of new and 
material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement of service connection 
for a bilateral ear disorder, the benefits sought on appeal 
are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

